DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/3/2022 did not include any claim amendments.  Applicants’ arguments, specifically the Affidavit signed by Anant Kolekar on 6/2/2022, are persuasive in overcoming the 35 USC 103 rejections over Lockwood in view of Fairing as evidenced by Mishra and Lockwood in view of Fairing further in view of Dardin as evidenced by Mishra from the office action mailed 1/7/2022; therefore these rejections are withdrawn.  For the reasons discussed below claims 1-11, 13, 16, 18-20 and 22 are allowed.


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) Please AMEND line 1 on page 1 of the specification as follows:  
ADD the phrase:
------ “This application is a CIP of 14/548,850, filed 11/20/2014, now PAT No. 10/323,207 which claims benefit of 61/907,661, filed 11/22/2013.” -------    


Please AMEND claim 1 as follows:
At the end of the claim please add the following phrase - 
------ “, and a viscosity improver including a comb polymer.” ------
	
Support for this amendment comes from the amendment to the specification filed 4/19/2021.  


Please CANCEL claim 21.   



Spoke with Bruce Tittel on 6/14/2022 and he agreed to the amendments discussed above.  




Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  as evidenced by the Affidavit signed by Anant Kolekar on 6/2/2022 Lockwood does not teach the foam test result component of claim 1 and therefore does not read on the claims as instantly recited.  For this reason claims 1-11, 13, 16, 18-20 and 22 are allowed.            

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771